Case 18-00728-SMT         Doc 79     Filed 04/09/19 Entered 04/09/19 16:24:49             Desc Main
                                    Document      Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA
IN RE:

Lorie Lynn Rones, DEBTOR                            CASE NO. 18-00728-SMT

Walter L Peacock, CO-DEBTOR                         TRIAL DATE: May 2, 2019

Nancy Spencer Grigsby, TRUSTEE                      CHAPTER 13



                      NOTICE OF MOTION FOR RELIEF FROM STAY
                      2922 Pennsylvania Ave SE, Washington, D.C. 20020

NOTICE TO: Kevin D. Judd

         IF YOU DO NOT, WITHIN 17 days of filing of this motion,
         (A) FILE a written answer to this Motion, so as to be received at the Office of the clerk,
U.S. Bankruptcy Court, U.S. Court, U.S. Courthouse, Room 1225, 3rd Street and Constitution
Avenue, N.W., Washington, DC 20001, and
         (B) MAIL OR DELIVER copies of your answer (a) to the undersigned and also (b) to
each person whose name and address appears in the Certificate or Verified Declaration of
Service that accompanies this Motion,
         THEN THE COURT may treat the Motion as conceded and may grant it by DEFAULT,
with or without a hearing.

                                                /s/ Dinh Ngo, Esq.
                                                Dinh Ngo, Esq.
                                                Attorney for Movant
                                                Bar No. VA055
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcyva@mwc-law.com
 
Case 18-00728-SMT         Doc 79     Filed 04/09/19 Entered 04/09/19 16:24:49             Desc Main
                                    Document      Page 2 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA
IN RE:

Lorie Lynn Rones, DEBTOR                            CASE NO. 18-00728-SMT

Walter L Peacock, CO-DEBTOR                         TRIAL DATE: May 2, 2019

Nancy Spencer Grigsby, TRUSTEE                      CHAPTER 13



                      NOTICE OF MOTION FOR RELIEF FROM STAY
                      2922 Pennsylvania Ave SE, Washington, D.C. 20020

NOTICE TO: Lorie Lynn Rones

         IF YOU DO NOT, WITHIN 17 days of filing of this motion,
         (A) FILE a written answer to this Motion, so as to be received at the Office of the clerk,
U.S. Bankruptcy Court, U.S. Court, U.S. Courthouse, Room 1225, 3rd Street and Constitution
Avenue, N.W., Washington, DC 20001, and
         (B) MAIL OR DELIVER copies of your answer (a) to the undersigned and also (b) to
each person whose name and address appears in the Certificate or Verified Declaration of
Service that accompanies this Motion,
         THEN THE COURT may treat the Motion as conceded and may grant it by DEFAULT,
with or without a hearing.

                                                /s/ Dinh Ngo, Esq.
                                                Dinh Ngo, Esq.
                                                Attorney for Movant
                                                Bar No. VA055
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcyva@mwc-law.com
 




17-800062
Case 18-00728-SMT         Doc 79     Filed 04/09/19 Entered 04/09/19 16:24:49             Desc Main
                                    Document      Page 3 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA
IN RE:

Lorie Lynn Rones, DEBTOR                            CASE NO. 18-00728-SMT

Walter L Peacock, CO-DEBTOR                         TRIAL DATE: May 2, 2019

Nancy Spencer Grigsby, TRUSTEE                      CHAPTER 13



                      NOTICE OF MOTION FOR RELIEF FROM STAY
                      2922 Pennsylvania Ave SE, Washington, D.C. 20020

NOTICE TO: Walter L Peacock

         IF YOU DO NOT, WITHIN 17 days of filing of this motion,
         (A) FILE a written answer to this Motion, so as to be received at the Office of the clerk,
U.S. Bankruptcy Court, U.S. Court, U.S. Courthouse, Room 1225, 3rd Street and Constitution
Avenue, N.W., Washington, DC 20001, and
         (B) MAIL OR DELIVER copies of your answer (a) to the undersigned and also (b) to
each person whose name and address appears in the Certificate or Verified Declaration of
Service that accompanies this Motion,
         THEN THE COURT may treat the Motion as conceded and may grant it by DEFAULT,
with or without a hearing.



                                                /s/ Dinh Ngo, Esq.
                                                Dinh Ngo, Esq.
                                                Attorney for Movant
                                                Bar No. VA055
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcyva@mwc-law.com
 




17-800062
Case 18-00728-SMT         Doc 79     Filed 04/09/19 Entered 04/09/19 16:24:49             Desc Main
                                    Document      Page 4 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA
IN RE:

Lorie Lynn Rones, DEBTOR                            CASE NO. 18-00728-SMT

Walter L Peacock, CO-DEBTOR                         TRIAL DATE: May 2, 2019

Nancy Spencer Grigsby, TRUSTEE                      CHAPTER 13



                      NOTICE OF MOTION FOR RELIEF FROM STAY
                      2922 Pennsylvania Ave SE, Washington, D.C. 20020

NOTICE TO: Nancy Spencer Grigsby

         IF YOU DO NOT, WITHIN 17 days of filing of this motion,
         (A) FILE a written answer to this Motion, so as to be received at the Office of the clerk,
U.S. Bankruptcy Court, U.S. Court, U.S. Courthouse, Room 1225, 3rd Street and Constitution
Avenue, N.W., Washington, DC 20001, and
         (B) MAIL OR DELIVER copies of your answer (a) to the undersigned and also (b) to
each person whose name and address appears in the Certificate or Verified Declaration of
Service that accompanies this Motion,
         THEN THE COURT may treat the Motion as conceded and may grant it by DEFAULT,
with or without a hearing.

                                                /s/ Dinh Ngo, Esq.
                                                Dinh Ngo, Esq.
                                                Attorney for Movant
                                                Bar No. VA055
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcyva@mwc-law.com




17-800062
